IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 40910

STATE OF IDAHO,                                 )      2014 Unpublished Opinion No. 536
                                                )
       Plaintiff-Respondent,                    )      Filed: May 30, 2014
                                                )
v.                                              )      Stephen W. Kenyon, Clerk
                                                )
DAMENIEL PRESTON OWENS,                         )      THIS IS AN UNPUBLISHED
                                                )      OPINION AND SHALL NOT
       Defendant-Appellant.                     )      BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Melissa Moody, District Judge.

       Order denying Idaho Criminal Rule 35 motion for reduction of sentence,
       affirmed.

       Sara B. Thomas, State Appellate Public Defender; Sally J. Cooley, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                     Before GUTIERREZ, Chief Judge; LANSING, Judge;
                                 and GRATTON, Judge

PER CURIAM
       Dameniel Preston Owens pled guilty to grand theft.          Idaho Code §§ 18-2403(1),
18-2407(1)(b). The district court sentenced Owens to a unified term of fourteen years, with three
years determinate. Subsequently, Owens filed an Idaho Criminal Rule 35 motion for a reduction
of his sentence, which the district court denied. Owens appeals, contending the district court
abused its discretion by denying his Rule 35 motion.
       A motion for reduction of sentence under Rule 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of


                                               1
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). Upon review of the
record, including the new information submitted with Owens’ Rule 35 motion, we conclude no
abuse of discretion has been shown.   Therefore, the district court’s order denying Owens’
Rule 35 motion is affirmed.




                                            2